2. Situation in Thailand
The next item is the debate on six motions for resolutions on Thailand.
author. - Madam President, Thailand is going through a violent crisis with the red-shirt demonstrators on the one hand, and the army and the yellow-shirts on the other. Around 80 people have already lost their lives and nearly 2 000 have been injured. Democracy is threatened and the country finds itself in a government-declared state of emergency.
The state of emergency has resulted in censorship. Media sources such as TV, radio and Internet have been blocked. Halting violence is very important, and we encourage all parties to use self-restraint in the process of doing so, but in seeking to restore the calm, the state of emergency should not be abused to restrict fundamental rights and individual freedoms. Censorship needs to end and freedom of the media and expression need to be restored. These values are important for the European Parliament in their valuable relationship with Thailand.
As we have all observed, because it has been the main topic of news, since early April, Thailand has experienced an atmosphere of political violence that it had not seen in the last decade. I would first of all like to express my solidarity with the families of the victims of the violence on the streets. I think that we have here what I would describe as a conventional confrontation between the freedom of expression and association, on the one hand, and the need for the government to maintain public order, on the other. The train of events has passed very quickly over recent days and hours. Relative calm seems to have returned to Bangkok, although the capital was ablaze last night following intervention by government forces.
Let us hope that a new spiral of violence can be avoided. However, to ensure this happens, we need moderation because democracy cannot prevail through violence. I think that the government will have to implement the roadmap which it presented on 3 May. I also believe that investigation of the recent events and punishment of the guilty are measures required to ensure reconciliation.
Madam President, the 'red-shirt' demonstrations have been suppressed with bloodshed. I would just like to say the following, without wishing to add fuel to the fire, since a European Parliament urgency procedure requires us to appease a crisis and to seek solutions rather than further inflame people's anger. Firstly, any citizen can legitimately aspire to free and fair elections. That is an undeniable right, and one that should be granted to all Thai people. This option was proposed at one point by Prime Minister Vejjajiva, then rejected by the 'red-shirts'. We must now return to it.
Secondly, I condemn the use of live gunfire on protestors and the brutal repression of recent days which, according to official sources, has claimed at least 12 victims, including an Italian journalist, and left many people injured. It is time to stop the violence that has become widespread across the whole country.
In doing so, I do not advocate taking one side or another, but I call on the Thai Government to prioritise a negotiated solution, to ensure that the declared state of emergency does not limit individual freedoms or freedom of expression, which would only exacerbate tensions, and I call on him in particular to consider a return to the polls.
The current turmoil runs the risk of dividing the country. In the north-east, which is a rural area with a Laotian culture, there would be almost insurgent opposition against the central area, Bangkok and the south, which are all Democratic strongholds. This could lead to the emergence of quasi-terrorist movements, attacking what can be called the bureaucracy and elite that are the bastions of power.
There absolutely must be a return to elections, negotiations, and an end to the violence, whilst maintaining freedoms. Of course, these are very simple words, and perhaps rather naive in relation to modern-day violence. This parliamentary resolution was deliberately chosen to avoid any explosion of violence in Thailand and to leave room for dialogue, but that does not mean that we can dispense with all calls for democracy.
Madam President, the images of the anger, violence and destruction in Bangkok are still fresh in our minds. Although attention has now, to a certain extent, moved away from the highly charged situation in the Thai capital, the risk of further violent clashes is by no means over. The violent conflict between the so-called red shirts and the government, backed by the army, has already resulted in more than 70 people being killed and almost 2 000 injured. The government has announced that it will investigate these deaths and those which occurred in the last few days must also be included in this investigation.
It is important to consider the fundamental causes of these recurring protests and clashes in order to find a viable political solution. Part of the Thai population is severely disadvantaged and socially excluded. These people are very critical of their unfair treatment and lack of rights. They are fighting against their comparatively low standard of living. Other factors include conspicuous and widespread corruption within the political leadership, but also among the people in positions of responsibility within civil society. These structural problems must be exposed and resolved, if a lasting solution is to be found, rather than just bringing an end to hostilities.
We call on all the parties in the conflict to play a serious and constructive role in finding a solution to this major crisis. However, both sides must use only peaceful and democratic means to bring this about and, for this, they need the support of the EU.
Madam President, for several weeks now, the 'red-shirts' popular movement has been demonstrating in Bangkok in order to demand respect for democracy. Let us remember that the current government, even though the President has only been in power since December 2008, is nevertheless the result of a military coup that occurred in September 2006.
What were the 'red-shirts' demanding? The Prime Minister's resignation, the dissolution of parliament, early elections - in short, democracy. On 4 May 2010, the Prime Minister announced a reconciliation plan based on those famous early elections, but the assassination, on 13 May, of General Khattiya, commander of the 'red-shirts', terminated negotiations.
This is the context in which we have prepared the resolution before us today. Yesterday, the army intervened, killing several people including an Italian journalist. For us, it is essential that the resolution on which we are going to vote takes account of these events, particularly given that the main leaders of the 'red-shirt' movement immediately surrendered and urged the population to remain calm.
In fact, it is the matter of the succession of the king that is being called into question. He has remained strangely silent. The message we must convey is that democracy cannot be imposed by force, and that it is not acceptable to quash demonstrations by sending in the army with orders to shoot on sight. The resolution does not even condemn the violence. We will not vote in favour of it. The Thai people have the right to democracy, and everything must be done to avoid another military coup.
Thailand - a country which, until recently, was considered a bastion of democracy and stability in South-East Asia - has recently experienced its most dramatic events in almost half a century.
Fighting continues in the conflict between supporters of former prime minister Thaksin Shinawatra, known as the 'red-shirts', and the government and the army. Over 60 people have been killed, including foreign nationals and, among them, citizens of EU countries, nearly 2 000 people have been injured, and the capital, Bangkok, has sustained a significant degree of damage.
Of course, the victims' families deserve our expressions of sympathy, condolences and solidarity, but we must also be aware that the Thai nation is, today, very divided. Human rights such as freedom of assembly and freedom of speech are significantly restricted, and the conflict will be very difficult to solve by peaceful and political means.
Therefore, pressure is needed - international pressure, including from the European Union - on both sides of the conflict so that they will resume talks and try to resolve their dispute by political means, and not through violence.
Madam President, in the street fighting which has come to resemble a civil war, 75 people have been killed and more than 1 800 injured since last week alone. Following heavy military intervention, the leaders of the demonstrators have surrendered. However, the situation in Bangkok is continuing to escalate. I have received phone calls about it both yesterday and today. Until now, some areas of the capital were not affected by the conflict, but that has changed. The situation in the north-east is also chaotic. The dramatic images convey one clear message. Regardless of whether people are wearing red, black, yellow or green shirts, they must stop the violence and not allow the situation to escalate any further.
The position of the Group of the European People's Party (Christian Democrats) is clear. There is no alternative to objective discussions. All the incidents must be investigated by an independent commission. We very much welcome the plan to bring the parliamentary elections forward. Mr Tajani, the EU must take an active role and act as mediator. We have the diplomatic means to break the spiral of violence and start the process of constructive dialogue. Mr Tajani, we must act, because Thailand is being shaken to its foundations.
I, too, wish to express my solidarity with the Thai families grieving in the wake of the violent clashes in Bangkok. The situation is all the more alarming as there are no real prospects of resolving the internal conflict. Reprisals on the streets of the Thai capital, which have caused tens of deaths and hundreds of injured, cannot be accepted in any way as a means of resolving existing problems.
The brutal use of force and introduction of censorship, which bans television channels from broadcasting anything other than programmes approved by the government, are violations of basic human rights. In fact, it is the duty of the European Union and the whole civilised world to condemn the use of armed force against civilians and to request the release of those arrested illegally, as well as the most impartial investigation possible into the deaths which have occurred. If anything, the losses of human life are only serving to harden the opposition's intransigence and fuel the violence which has also spread to the north-east of the country.
There is the risk of these street clashes degenerating into civil war. I believe that international organisations, primarily the UN, have to intervene as soon as possible to prevent an even more serious deterioration in the situation and to mediate the start of a necessary dialogue between the authorities and the opposition, as the only democratic option for resolving the current crisis peacefully.
on behalf of the GUE/NGL Group. - Madam President, I condemn the brutal repression by the Thai Government and State against the protestors in Bangkok and elsewhere in Thailand. Despite propaganda that these were terrorists, in the main, they were, in fact, impoverished farmers from the north and around Bangkok, sections of the urban working class, and their families, who saw their protest as a struggle against the enormous poverty and hardship that they suffer.
Unfortunately, these oppressed people look to the billionaire and former Prime Minister, Thaksin Shinawatra, for a solution. Despite some populist measures against poverty when he was in government, Mr Thaksin represents the capitalist elite and deceives the masses. On the other side, there is the current Prime Minister Abhisit and his party, who represent other sections of the elite.
I think the poor rural masses and the urban working class in Thailand urgently need their own independent organisation to fight for their rights, and I hope that the next mobilisation in Thailand might be a united struggle of workers, poor farmers, students and youth, dedicated to overthrowing all corrupt elites and bringing the major wealth of Thailand into public ownership and democratic control and, in a socialist Thailand, transforming the lives of its people and also fighting for the rights of all minorities.
Madam President, I condemn the use of bullets against protestors in Thailand: thousands of people died; hundreds were injured. As reported by Amnesty International, eyewitness accounts and video recordings show clearly that the military is firing live rounds at unarmed people who pose no threat whatsoever to the soldiers or to others. Among the dead, there are medical doctors and children.
Thai soldiers must stop firing; violence against protestors cannot lead, and will not lead, to a democratic solution. The government must be aware that crushing the protestors may clear the streets for now but will not solve the problem that brought the people onto the streets, and before anything else comes human life, so stop the firing.
(SK) The demonstrations in Thailand have unfortunately been going on for several weeks now. The civilian population are suffering violence as the direct victims of bloody confrontations between armed anti-government demonstrators and the forces of the state. I would therefore like to express my sympathy with those who have lost family members.
I consider it an absolute priority in this tense situation for both sides to denounce physical force and to prevent further losses of life. I also support the call for an immediate end to the ongoing violence and for the opening of constructive dialogue, with the aim of settling the conflict by peaceful and democratic means. At the same time, I call on the Thai Government not to resort to unwarranted and unjustified violations of human rights during the declared state of emergency.
(SK) The political conflict in Thailand very quickly grew into serious civil unrest, which resulted in the deaths of many protestors following intervention by the forces of repression. If the state authorities use brute force and uncontrolled repression against the citizens of their own country, this deserves condemnation.
Therefore, Madam President, Commissioner, the EU must use its political influence on the parties involved in the conflict and call for a peaceful solution to the political solution in such a way that Thai citizens do not pay the price for the political disputes between leaders of individual groups. The Thai Government in particular must take responsibility for providing a calm and peaceful solution to this conflict.
(IT) Madam President, Commissioner, ladies and gentlemen, a ceasefire and an end to censorship: I believe this to be the two-pronged action which the Commission, with the greatest determination, but also with the greatest consistency, with those values considered inalienable by this Parliament, must endeavour to obtain.
In a climate of civil war such as that prevailing in Thailand, a return to democracy through free elections - initially discussed, initially hoped for, but now in some doubt - requires a crucial step, namely, awareness of the international community's support for the Thai people and for the country's return to full democracy.
To allow the international community to be involved in this phase, the crucial factor is information, and this is why the state of emergency must not be a form of veiled censorship. The Internet, newspapers and the media must be in a position to inform the international community of the dynamics in play in Thailand, so that the international community, with as much awareness of the facts as possible, can be supportive at this time of restoring democracy.
Madam President, honourable Members, Thailand is going through a tragic phase in its political history. The country, known for its economic and social dynamism, is currently affected by a profound crisis which could threaten stability if a solution to the current conflict is not found.
Indeed, this crisis strikes at the very heart of the country: much of the population seems to have lost confidence in the institutions that govern it. In turn, the government is struggling to implement the solutions that the current circumstances demand. Political fragility has resulted from this, leading to violent confrontations and acts of aggression which directly affect human rights and fundamental rights. There is persistent uncertainty over the future of the country. In such circumstances, the European Union deplores the fact that people have lost their lives, such as the Italian journalist Fabio Polenghi, who was killed yesterday morning during clashes between demonstrators and soldiers. No political or ideological crisis can justify this fact, nor the armed confrontation.
On two occasions already, the High Representative of the Union for Foreign Affairs and Security Policy has reminded the warring parties to show restraint. Even a state of emergency cannot be allowed to result in excessive measures when it comes to fundamental rights and the right to freedom of expression. These rights are threatened by the disproportionate use of force.
To prevent the situation deteriorating any further, it is crucial that negotiations should resume. The Commission has taken note of the roadmap put forward by Prime Minister Abhisit Vejjajiva. Thailand will not emerge from the current crisis unless it deals with its major structural problems. It is essential that the legitimate claims of disadvantaged social groups are recognised by all parties involved in governing the country. This is an indispensable step towards national reconciliation. It is therefore imperative for Thailand to find a consensus with all parties on how to move towards a more incisive society.
As a partner to Thailand, the European Union is ready to support the country, as far as it is able, during this complex process.
The debate is closed.
The vote will take place shortly.
Written statements (Rule 149)
Thailand is going through a very serious period in its history. The 'Land of Smiles' has become one of tears, blood and, maybe tomorrow, one of a civil war between government forces and the so-called 'red-shirts'. How did things reach the point where a demonstration calling for democratic elections ended with dozens of dead and thousands injured, the political assassination of an opposition leader, scenes of urban guerrilla warfare, the beginning of insurgency in several provinces and the establishment of a state of emergency and curfews? The King is a highly respected figure in the country, but does not seem able to reduce tensions. Continued uncertainties over his succession suggest that this instability will persist. The violence must stop. The current government certainly came about through elections, but elections that were held following a coup and the dissolution of the opposition parties. This injustice must stop. The solution lies only in the swift organisation of general elections and the prior restoration of the political freedom of all parties involved, so as to ensure the elections are democratic. The EU should use its good economic and political relations with Thailand in order to bring about this solution.